                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY B. DAVIS,                             :
         Plaintiff,                           :              CIVIL ACTION
                                              :
       v.                                     :
                                              :              NO. 18-5400
                                              :
ANDREW SAUL 1,                                :
Commissioner of Social Security               :
Administration,                               :
             Defendant.                       :


       AND NOW, this 27th day of February, 2020, following upon consideration of Plaintiff’s

“Brief and Statement of Issues on Appeal” (“Pl. Br.”) (Doc. 19); “Defendant’s Response to

Request for Review of Plaintiff” (“Def. Br.”) (Doc. 20); and “Plaintiff’s Reply Brief” (“Pl. Reply”)

(Doc. 23), and for reasons set out in the accompanying memorandum opinion, it is hereby

ORDERED that Plaintiff’s request for review is GRANTED; this matter is REMANDED to the

Commissioner for assignment to a new ALJ for a de novo hearing; and the Clerk of Court is

DIRECTED to mark this case CLOSED.

                                                     BY THE COURT:




                                                     /s/ David R. Strawbridge, USMJ _
                                                     DAVID R. STRAWBRIDGE
                                                     UNITED STATES MAGISTRATE JUDGE




1
  Andrew Saul became the Acting Commissioner of Social Security on June 17, 2019. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul should be substituted for the former
Acting Commissioner, Nancy A. Berryhill, as the defendant in this action. No further action need
be taken to continue this suit pursuant to section 205(g) of the Social Security Act. 42 U.S.C. §
405(g).
